CHARLES RITCH,                               )
                                             )
        Claimant-Appellant,                  )
                                             )
v.                                           )      No. SD36435
                                             )      Filed: March 16, 2020
PROFESSIONAL TRANSPORTATION,                 )
INC.,                                        )
                                             )
        Employer-Respondent,                 )
                                             )
and TREASURER OF THE STATE OF                )
MISSOURI, CUSTODIAN OF THE                   )
SECOND INJURY FUND,                          )
                                             )
        Respondent.                          )

     APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

AFFIRMED

        Charles Ritch (Employee) appeals from a decision by the Labor and Industrial

Relations Commission (Commission) that dismissed Employee’s petition to change or

review a compromise settlement (the Petition). The Petition alleged that Employee’s

worsening condition meant “the award of 31% of the body as a whole is no longer

reasonable and should be increased[.]” The Commission dismissed the Petition for lack of

statutory authority to consider it. The Commission’s decision was correct and is affirmed.
          Employee suffered a back injury at work on June 11, 2014. He filed a claim on

November 30, 2015. On April 17, 2017, a compromise settlement of the claim was

approved by an administrative law judge (ALJ). The settlement acknowledged that

Employee’s medical expenses of $115,270.44 had been paid and that he had received

$14,036.50 for temporary disability. Because the parties disputed the nature and extent of

permanent partial disability, they agreed to a compromise lump-sum settlement pursuant

to § 287.390.1 Employee received $26,000, which was based upon an approximate

disability of 31% of the “body as a whole (spine).” The claim was left open as to future

medical treatment/expense. Employee signed the compromise settlement. In relevant part,

this document informed Employee:

          THE EMPLOYEE UNDERSTANDS: by entering this settlement, … the
          EMPLOYEE is forever closing out this claim under the Missouri Workers’
          Compensation Law; that EMPLOYEE will receive no further compensation
          … by reason of this accident/disease[.]

          On August 7, 2019, Employee filed the Petition, which was entitled “PETITION

TO CHANGE OR REVIEW AWARD UNDER RSMO. 287.470[.]” In relevant part, the

Petition alleged that Employee’s condition had worsened since the compromise settlement

was approved. Paragraph 9 of the Petition then alleged: “Because of the worsening

condition the award of 31% of the body as a whole is no longer reasonable and should be

increased” pursuant to § 287.470. The Petition concluded with a request for the following

relief:       “WHEREFORE, [Employee] prays that the disability under the award be

increased.”




          1
              All references to statutes are to RSMo (2016).
                                                2
        The Commission decided that § 287.470 did not provide statutory authority to

review and change a compromise settlement approved by an ALJ. Therefore, it dismissed

the Petition. This appeal followed.

        Employee’s point on appeal challenges the Commission’s decision concerning its

statutory authority to review the Petition on the merits. This is a question of law which we

review de novo. See Spradling v. SSM Health Care St. Louis, 313 S.W.3d 683, 686 (Mo.

banc 2010); Morris v. Captain D’s, 537 S.W.3d 420, 423 (Mo. App. 2018). Employee

contends the Commission did have statutory authority to award additional compensation

to Employee pursuant to § 287.470 because his compromise settlement left future medical

treatment/expense open. Employee’s argument is not supported by the language of that

statute, which states:

        Upon its own motion or upon the application of any party in interest on the
        ground of a change in condition, the commission may at any time upon a
        rehearing after due notice to the parties interested review any award and on
        such review may make an award ending, diminishing or increasing the
        compensation previously awarded, subject to the maximum or minimum
        provided in this chapter, and shall immediately send to the parties and the
        employer’s insurer a copy of the award. No such review shall affect such
        award as regards any moneys paid.

§ 287.470. Employee’s argument assumes that the reference to “any award” includes a

compromise settlement. That is incorrect. As this Court held in Shockley v. Laclede Elec.

Co-op., 825 S.W.2d 44 (Mo. App. 1992), “[a] settlement under § 287.390 is not an award

which is subject to review under § 287.470.” Id. at 47. Instead, a compromise settlement

must be approved by an ALJ or the Commission pursuant to § 287.390. In relevant part,

this statute states:

        Parties to claims hereunder may enter into voluntary agreements in
        settlement thereof, but no agreement by an employee or his or her
        dependents to waive his or her rights under this chapter shall be valid, nor

                                             3
       shall any agreement of settlement or compromise of any dispute or claim
       for compensation under this chapter be valid until approved by an
       administrative law judge or the commission, nor shall an administrative law
       judge or the commission approve any settlement which is not in accordance
       with the rights of the parties as given in this chapter. No such agreement
       shall be valid unless made after seven days from the date of the injury or
       death. An administrative law judge, or the commission, shall approve a
       settlement agreement as valid and enforceable as long as the settlement is
       not the result of undue influence or fraud, the employee fully understands
       his or her rights and benefits, and voluntarily agrees to accept the terms of
       the agreement.

§ 287.390.1. Once a compromise settlement has been approved, the Commission lacks the

statutory authority to set it aside. Shockley, 825 S.W.2d at 47.

       Employee argues that the Commission had the statutory authority to review the

Petition because the compromise settlement left future medical treatment/expense open.

To support that argument, Employee cites State ex rel. ISP Minerals, Inc. v. Labor &

Indus. Relations Comm’n, 465 S.W.3d 471 (Mo. banc 2015).

       We conclude that ISP Minerals, Inc. is factually distinguishable. In ISP Minerals,

Inc., our Supreme Court held that the Commission had the authority to determine the

employee’s entitlement to future medical care because that aspect of the claim was left

open. Id. at 474-75.

       The instant case is different because Employee is not asking the Commission to

decide his entitlement to future medical care. Instead, he is asking the Commission to set

aside the prior compromise settlement and award him a higher percentage of permanent

partial disability based upon his asserted worsening condition.         We conclude the

Commission lacks the statutory authority to do so. The ISP Minerals, Inc. case does not

stand for the proposition that the Commission has the statutory authority to review all

issues which may arise in a compromise settlement that contains some open future issue,



                                             4
as explained in Davidson v. Davidson Masonry & Constr., LLC, 583 S.W.3d 517 (Mo.

App. 2019):

       Instead, ISP Minerals, Inc. expressly states that the “[e]mployee is seeking
       to determine whether he is entitled to benefits pursuant to the settlement
       which expressly left ‘future related pulmonary med[ical] care open.’” Id.
       at 475. In that case, the issue brought before the Commission for review
       was the issue specifically left open for future determination. Such is not the
       case here. Davidson seeks the Commission’s review of whether the
       Settlement should be set aside in its entirety because of the allegation that
       it was obtained fraudulently based on an improper rate of temporary total
       disability. This issue is not tangentially or even tenuously related to the
       future medical care issue left open.

Id. at 520-21. We reach the same conclusion here. Employee is not asking the Commission

to decide an issue of future medical care. Instead, he is asking the Commission to set aside

the compromise settlement and increase the rating of 31% body as a whole for permanent

partial disability. The Commission has no statutory authority to do so, so it properly

dismissed the Petition.

       Employee’s point is denied, and the Commission’s decision is affirmed.



JEFFREY W. BATES, C.J. – OPINION AUTHOR

DANIEL E. SCOTT, P.J. – CONCUR

DON E. BURRELL, J. – CONCUR




                                             5